      Case 1:19-cv-00971-HSO-JCG Document 11 Filed 12/14/20 Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION


 NIGELLUS DEVONTE DAVIS                        §                          PLAINTIFF
                                               §
                                               §
 v.                                            §     Civil No. 1:19cv971-HSO-JCG
                                               §
                                               §
 DIBERVILLE POLICE DEPT., et al.               §                      DEFENDANTS


                ORDER OF DISMISSAL WITHOUT PREJUDICE

      THIS MATTER is before the Court sua sponte. For the reasons that follow,

the Court finds that this civil action should be dismissed without prejudice.

                                  I. BACKGROUND

      Plaintiff Nigellus Devonte Davis (“Plaintiff”) filed suit in this Court on

December 17, 2019, against Defendants DIberville [sic] Police Dept., Mercedes, and

Infinity. Compl. [1] at 1-2. Plaintiff contends that “[t]hey came into a dealership of

Infinty [sic] and Mercedees [sic] and well told me to walk outside while buy a car

and arrest me for fasle [sic] fines.” Compl. [1] at 3. Plaintiff raises a claim for false

arrest and seeks relief of “800 Trillion USD and all chain of company[,] 10 of 2020

GT 53[,] 5 convert of CLA 250.” Id. at 4.

      In addition to this lawsuit, Plaintiff has filed at least 17 other lawsuits in this

Court in a period of less than one month, from November 21 to December 17, 2019.

See Davis v. Keesler Air Force Base, No. 1:19cv903-LG-RPM, Compl. [1] (S.D. Miss.

Nov. 21, 2019); Davis v. State of Florida Lottery, No. 1:19cv904-HSO-JCG, Compl.
     Case 1:19-cv-00971-HSO-JCG Document 11 Filed 12/14/20 Page 2 of 6




[1] (S.D. Miss. Nov. 21, 2019); Davis v. Beau Rivage, 1:20cv352-HSO-JCG, Compl.

[1] (S.D. Miss. Nov. 24, 2019); Davis v. IRS, 1:20cv353-LG-RPM, Compl. [1] (S.D.

Miss. Nov. 24, 2019); Davis v. Navigator Bank, 1:20cv357-LG-RPM, Compl. [1] (S.D.

Miss. Nov. 30, 2019); Davis v. Harrison County Second Judicial District, 1:19cv962-

LG-RPM, Compl. [1] (S.D. Miss. Dec. 17, 2019); Davis v. Walmart, 1:19cv963-LG-

RPM, Compl. [1] (S.D. Miss. Dec. 17, 2019); Davis v. IP Casino Resort SPA,

1:19cv964-HSO-JCG, Compl. [1] (S.D. Miss. Dec. 17, 2019); Davis v. Biloxi Police

Dept., 1:19cv965-HSO-RPM, Compl. [1] (S.D. Miss. Dec. 17, 2019); Davis v. Ocean

Springs Police Dept., 1:19cv966-HSO-JCG, Compl. [1] (S.D. Miss. Dec. 17, 2019);

Davis v. Golden Nugget Casino, 1:19cv967-LG-RPM, Compl. [1] (S.D. Miss. Dec. 17,

2019); Davis v. Palace Casino, 1:19cv968-LG-RPM, Compl. [1] (S.D. Miss. Dec. 17,

2019); Davis v. Kessler Bank, 1:19cv969-HSO-JCG, Compl. [1] (S.D. Miss. Dec. 17,

2019); Davis v. Bancorp South, 1:19cv970-LG-RPM, Compl. [1] (S.D. Miss. Dec. 17,

2019); Davis v. Shoe Station, 1:19cv972-LG-RPM, Compl. [1] (S.D. Miss. Dec. 17,

2019); Davis v. Miss. Lottery & Sports Betting, 1:19cv973-HSO-JCG, Compl. [1]

(S.D. Miss. Dec. 17, 2019); Davis v. McDonalds, 1:19cv974-LG-RPM, Compl. [1]

(S.D. Miss. Dec. 17, 2019).

      At least four of these civil actions have been dismissed for Davis’s failure to

respond to or comply with Court orders, for failure to prosecute, or for lack of

subject-matter jurisdiction. See Davis v. Kessler Bank, 1:19cv969-HSO-JCG, Order

[5] at 2-3 (S.D. Miss. Oct. 6, 2020) (Davis failed to comply with two Court orders,

despite being warned that failure to do so may result in dismissal); Davis v. IP



                                           2
      Case 1:19-cv-00971-HSO-JCG Document 11 Filed 12/14/20 Page 3 of 6




Casino Resort SPA, 1:19cv964-HSO-JCG, Order [5] at 2-3 (S.D. Miss. June 10, 2020)

(Davis failed to respond to two Court orders and file an amended complaint as

ordered); Davis v. Ocean Springs Police Dept., 1:19cv966-HSO-JCG, Order [5] at 2-3

(S.D. Miss. June 10, 2020) (Davis failed to comply with two Court orders and file an

amended complaint as ordered); Davis v. State of Florida Lottery, No. 1:19cv904-

HSO-JCG, Order [11] at 2-7 (S.D. Miss. June 9, 2020) (Davis failed to respond to

two orders to show cause, and the Court lacked jurisdiction).

      In this case, Plaintiff filed a Motion [2] to Proceed In Forma Pauperis (“IFP”),

see Mot. [2], which the Court denied without prejudice on April 10, 2020, see Order

[3] at 3. The Court required Plaintiff to either pay the $400.00 civil filing fee or

fully complete the IFP application. Id. Plaintiff did not timely respond to the Order

[3], pay the filing fee, or complete the required form. On May 13, 2020, the

Magistrate Judge entered a Final Order [4] to Show Cause directing Plaintiff to

either pay the civil filing fee or submit a completed IFP application by May 29,

2020. See Order [4] at 2. Finally, on June 4, 2020, Plaintiff submitted his IFP

application [5], see Mot. [5], which the Magistrate Judge provisionally granted, see

Order [6] at 1.

      On October 28, 2020, the Magistrate Judge ordered Plaintiff to file “an

amended complaint which demonstrates why his claims should not be dismissed for

failure to state a claim and as factually frivolous.” Order [7] at 7. Plaintiff was

warned that his failure to comply with the Court’s Order may result in dismissal of

this suit for failure to prosecute. Id. at 6. Plaintiff did not respond to the Order [7]



                                            3
      Case 1:19-cv-00971-HSO-JCG Document 11 Filed 12/14/20 Page 4 of 6




or file an amended complaint.

       On November 23, 2020, the Magistrate Judge entered a Second Order [8] to

Show Cause directing Plaintiff file his amended complaint and to show cause on or

before December 9, 2020, why the case should not be dismissed for failure to state a

claim and as factually frivolous. Order [8] at 7. The Magistrate Judge noted that

Plaintiff had not alleged specific facts to support a conclusion that he was arrested

or detained without probable cause and that “DIberville [sic] Police Dept.” was not a

proper defendant. Id. at 4. The Magistrate Judge also explained that the City of

D’Iberville can only be liable if it acted pursuant to a municipal policy or custom

and that Plaintiff had not identified any policy or custom that was the moving force

behind his false arrest. Id. at 4-5. Finally, the Magistrate Judge indicated that

Plaintiff had not stated a claim against Mercedes and Infinity. Id. at 5.

       In light of his history of filing lawsuits without a good faith basis, the Second

Order [8] to Show Cause also required Plaintiff to show cause why he should not be

enjoined from filing future suits in this Court without first obtaining written

permission from either a district judge or magistrate judge. See id. at 7. Plaintiff

was again warned that his failure to comply with the Court’s Order could result in

the dismissal of his case. Id. at 7-8. To date, Plaintiff has not responded to the

Court’s Orders or filed an amended pleading.1



1 On November 30, 2020, Plaintiff did file what he styled a “Motion for Speedy Trial,”
stating that he “would like to let the case be heard and see what happens.” Mot. [10] at 1.
This is wholly irrelevant and unresponsive to the Magistrate Judge’s Orders to Show
Cause. Moreover, a Motion [10] for a Speedy Trial is inapplicable to civil proceedings. See
U.S. CONST. amend. VI.
                                             4
      Case 1:19-cv-00971-HSO-JCG Document 11 Filed 12/14/20 Page 5 of 6




                                  II. DISCUSSION

      The Court has the authority to dismiss an action for a plaintiff’s failure to

prosecute under Rule 41(b) of the Federal Rules of Civil Procedure and under its

inherent authority to dismiss the action sua sponte. Link v. Wabash R.R., 370 U.S.

626, 629-30 (1962); Larson v. Scott, 157 F.3d 1030, 1031 (5th Cir. 1998);

McCullough v. Lynaugh, 835 F.2d 1126, 1127 (5th Cir. 1988). The Court must be

able to clear its calendars of cases that remain dormant because of the inaction or

dilatoriness of the parties seeking relief, so as to achieve the orderly and

expeditious disposition of cases. Link, 370 U.S. at 630. Such a sanction is

necessary in order to prevent undue delays in the disposition of pending cases and

to avoid congestion in the calendars of the Court. Id. at 629-30.

      Plaintiff has not responded to two Orders of this Court and has not filed an

amended complaint, as directed. This case cannot proceed in any meaningful way

until Plaintiff takes these actions. The Court finds it appropriate under these

circumstances to dismiss this suit without prejudice for failure to prosecute and

failure to obey orders of the Court.

      Plaintiff also did not respond to the Magistrate Judge’s Order [8] to show

cause why he should not be enjoined from filing future suits without first obtaining

written permission to do so in light of his history of filing lawsuits without a good

faith basis. See Order [8] at 7. Federal courts have inherent authority to “impose a

pre-filing injunction to deter vexatious, abusive, and harassing litigation,” under

the appropriate factual circumstances. Baum v. Blue Moon Ventures, LLC, 513 F.3d



                                           5
     Case 1:19-cv-00971-HSO-JCG Document 11 Filed 12/14/20 Page 6 of 6




181, 189 (5th Cir. 2008). It appears that such factual circumstances are present

here. However, the Court will not impose a pre-filing injunction at this time, but

Plaintiff is strongly cautioned that his numerous filings in this Court, most if not all

of which appear to be frivolous, may subject him to future sanctions. Plaintiff is

warned that the Court may find in the future that an injunction should be entered,

either in a case that is currently pending or in any future case. Plaintiff would then

be required to first obtain written permission from either a district judge or

magistrate judge before he may file any future lawsuits.

                                 III. CONCLUSION

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, Plaintiff

Nigellus Devonte Davis’s claims against Defendants DIberville [sic] Police Dept.,

Mercedes, and Infinity are DISMISSED WITHOUT PREJUDICE.

      SO ORDERED this the 14th day of December, 2020.


                                        s/ Halil Suleyman Ozerden
                                        HALIL SULEYMAN OZERDEN
                                        UNITED STATES DISTRICT JUDGE




                                           6
